PD-0483-15
                                                                             COURT OF CRIMINAL APPEALS
                                                                                              AUSTIN, TEXAS
                                                                             Transmitted 6/22/2015 1:26:56 PM
                                                                              Accepted 6/24/2015 10:07:50 AM
                                      NO. PD-0483-15                                           ABEL ACOSTA
                                                                                                       CLERK

                       TO THE COURT OF CRIMINAL APPEALS

                             FROM THE FIRST COURT OF APPEALS
                                    NO. 01-14-00189-CR

RUBEN TOTTEN
APPELLANT                           On Appeal from Cause Number 1365961
                                    From the 228th District Court, Harris County

V.

THE STATE OF TEXAS
APPELLEE

                          Appellant’s Motion To Extend Time
                To File Reply to State’s Petition For Discretionary Review
                                     Filed with Reply

TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

COMES NOW, RUBEN TOTTEN, and files this his Motion to Extend Time to File Reply to
State’s Petition for Discretionary Review, and in support thereof, would respectfully show the
Court the following:

                                               I.
The First Court of Appeals reversed the trial court’s judgment in Totten v. State, 01-14-00189-
CR, 2015 WL 1501799 (Tex. App.—Houston [1st Dist.] Mar. 31, 2015). The State filed a
petition for discretionary review on June 1, 2015.

                                             II.
In compliance with Texas Rule of Appellate Procedure 68.2(c), Appellant requests this
extension due to the fact that counsel for Appellant has been engaged in work in the Harris
County Public Defender’s Office on many cases, including the following:

        Hugo Pachas-Luna, 01-14-00516-CR - 01-14-00520-CR
        Rodney Robins, 01-14-00582-CR
        Stephen Hopper, 14-15-00371-CR
        Pete Rodriguez, 14-15-00339-CR
        Vincent Williams, 14-15-00220-CR
        Darryle Robertson, 14-15-00132-CR                           June 24, 2015
        Leonard Storemski, 14-14-00921-CR
    Counsel has been researching and writing for several trial cases assigned to the Public
     Defender’s Office Trial Division.

                                              III.
Appellant’s attorney requests this brief extension which is necessary so that the petition can
be thoroughly written and timely filed. This motion is not made for the purpose of delay.

                                           PRAYER

WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Honorable Court grants this
requested extension of time to file the appellant’s petition for discretionary review in the above
cause and extend the time for filing for 6 days, to June 22, 2015, the date of filing the reply.

                                                            Respectfully submitted,

                                                            ALEXANDER BUNIN
                                                            Chief Public Defender
                                                            Harris County, Texas


                                                            /s/Sarah V. Wood
                                                            SARAH V. WOOD
                                                            Assistant Public Defender
                                                            Harris County, Texas
                                                            Texas Bar Number 24048898
                                                            1201 Franklin, 13th Floor
                                                            Houston Texas 77002
                                                            713.368.0016 (phone)
                                                            713.368.9278 (fax)
                                                            Sarah.Wood@pdo.hctx.net

                                                            Attorney for Appellant

                                   CERTIFICATE OF SERVICE

By my signature below, I hereby certify that a true and correct copy of the above and foregoing
Appellant’s Motion to Extend Time to File Petition for Discretionary Review has been served
on the District Attorney of Harris County, Texas, by electronic delivery through the efile
system.


                                             /s/Sarah V. Wood
                                             Sarah V. Wood